Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Fatemeh Najafian appeals the district court’s order affirming the bankruptcy court’s orders: (1) striking Debtor’s Amended Schedule from the docket and (2) denying her motion to reconsider. We have reviewed the record and find no reversible error. Accordingly, we affirm. See Najafian v. The Rotonda Condominium Unit Owners Ass’n, Nos. 1:12-cv-00345-GBL-IDD; 09-18112-BFK (E.D. Va. filed July 20, 2012, and entered July *71623, 2012). We grant leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.